El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El acusado fue convicto de acometimiento y agresión y la corte inferior le condenó a sufrir treinta días de cárcel.
Se imputa en la acusación al apelante que siendo un adulto (varón) voluntaria y maliciosamente y con inten-ción criminal, acometió y agredió con una piedra a un niño, produciéndole una herida en la pierna derecha.
El primer testigo de cargo lo fue Fernanda Santiago, quien declaró que su hijo sé le presentó “bañado en sangre” y que en seguida le preguntó “¿hijo, qué te ha pasado?” A esto hizo objeción el abogado defensor, ocurriendo el siguiente incidente, que ha sido objeto del primer señalamiento de error:
“Abog. — Me opongo a eso. Juez. — Lo que sea de referencia, no. F. — Lo que sepa solamente. T. — Sé que el señor éste me le dió la pedrada. F. — ¿Ud. lo vio? T. — No, pero mi hijo . . . Juez.' — ■ ¿Cuánto tiempo después de recibir la pedrada le dijo eso su hijo? T. — Al otro día, si él se puso gravísimo, no podía hablar ni nada. Juez. — La Corte admite la pregunta por ser parte del res gestae. Abog. — Tomo excepción.”
La testigo continuó declarando, diciendo que su hijo no pudo hacerle tales manifestaciones hasta el día siguiente porque “llegó muy malo cuando le trajeron a curar, de tanta sangre que botó,” y bajo las circunstancias, o sea, las condiciones en que se encontraba el niño por efecto de la herida, no puede sostenerse que la corte erró al per-mitir que la testigo repitiera las manifestaciones que le *907hiciera su hijo al siguiente día de ocurrir los hechos. Véase El Pueblo v. Calventy, 34 D.P.R. 390. Además, si hubiera habido error no hubiera sido perjudicial porque el niño Efraín Santiago, de ocho años de edad, declaró y re-firió que mientras trataba de coger una caña de un vagón situado en la estación de Aguadilla, el acusado le tiró con una piedra, causándole una herida en la pierna derecha.
El segundo motivo de error se refiere a que tratándose de un delito de acometimiento y agresión grave no se ha probado la condición de varón adulto del acusado, o sea la de tener veintiún años de edad.
El fiscal, para probar ese extremo, ofreció el testimonio del secretario de la corte de distrito, Andrés Méndez Li-ciaga, de 48 años de edad, quien manifestó que no conoce al acusado pero que por su aspecto podía tener 25 ó 26 años de edad. La corte dijo también que el aspecto del apelante acusaba una edad mayor de veintiún años.
Esta prueba fué objetada por el apelante, aduciendo dos razones. La primera, porque la mejor prueba era la partida de nacimiento del acusado, y segundo, porque el testigo no está capacitado para declarar sobre la edad del acusado.
Ciertamente que por esta corte se ha declarado, si-guiendo la jurisprudencia de la Corte Suprema de Texas y de cuyo estado parece haberse tomado la ley actual so-bre acometimiento y agresión grave, que no existiendo prueba positiva de la condición de varón adulto del acu-sado, no se puede suplir dicha prueba con la mera apre-ciación personal del juez. Sin embargo, las cuestiones le-vantadas por el apelante fueron discutidas en el caso de El Pueblo v. Hernández, 34 D.P.R. 324, donde examinán-dose otros casos, esta corte dijo:
“Para probar un acometimiento y agresión grave cometido por un hombre contra una mujer, era necesario demostrar que el acu-sado tenía más de 21 años de edad. Para establecer esta conclusión el fiscal ofreció la declaración de dos testigos tendente a acreditar *908que cada uno de ellos babía conocido al acusado desde hacía diez o quince años, en cuya fecha el referido acusado tenía edad sufi-ciente para usar pantalones largos; que á juzgar por el conoci-miento que tenía del acusado y la apariencia de este último, él debió haber tenido alrededor de 36 años de edad en la fecha de- la celebración del juicio y que un hombre de su apariencia y caracte-rísticas tenía que ser mayor de 21 años de edad.
“El acusado se opuso a la presentación de esta evidencia, pri-mero, por el fundamento de que no era la mejor prueba; que una certificación del Registro Civil sería la mejor prueba de la edad del acusado. En el caso del Pueblo v. Buiz, 31 D.P.R. 312, resolvimos que la declaración de un médico era admisible para demostrar que un acusado tenía más de 21 años de edad cuando ese hecho era tan aparente que no solamente un perito, sino hasta cualquier testigo podía declarar sobre dicho hecho. Sostuvimos que el artículo 320 se refería al estado civil y no era obstáculo para probar que un hombre tenía más de 21 años de edad cuando no estaba envuelta la cuestión de su estado civil.
“El artículo’ 320 del Código Civil además prescribe lo siguiente:
“ ‘Artículo 320. — Las actas del registro serán la pjraeba del estado civil, la cual sólo podrá ser suplida por otras en el caso de que no hayan existido aquéllas o hubiesen desaparecido los libros del registro, o cuando ante los tribunales se suscite una contienda.’
. “En el caso de Assise v. Curet, 22 D.P.R. 555, la objeción en cuanto a la mejor prueba no fué presentada en la corte inferior. Sin embargo, cuando la cuestión se suscitó resolvimos, emitiendo la opinión del tribunal el Juez Presidente Sr. Hernández, que los tér-minos del artículo 320 no eran aplicables cuando el estado civil (status) era el asunto en controversia. En relación con la misma cuestión está el caso de El Pueblo v. Díaz, 19 D.P.R. 520.
“Si bien en el caso del Pueblo v. Ortiz, 29 D.P.R. 746, sostu-vimos que la corte por una mera inspección no tenía ningún derecho a condenar, la teoría fué que debe presentarse alguna prueba aun cuando si, como se sugiere, el juez declara como testigo. En el presente caso el acusado fué confrontado con los testigos en su contra, quienes prestaron declaraciones basadas en.la experiencia y la opinión.
“A un observador capacitado puede permitírsele expresar su opinión en cuanto a la edad de los seres humanos, sean ellos adultos o niños de corta edad. 22 Corpus Juris, 560, notas 43 y 44; People v. Bond, 13 Cal. A., 175, 191, 109 Pac. 150; Wigmore on Evidence secciones 222, 227, 660.
*909“El caso de El Pueblo v. Lebrón, 23 D.P.R. 658, fué uno en el cual la carrera del acusado con otro chauffeur causó el accidente. Se resolvió que los testigos podrían declarar con respecto al acto de correr en porfía y que tal declaración no era una mera con-clusión.”
No podemos.decir que en este caso la apreciación personal del juez inferior y que se hizo constar en los autos era el único medio que tuvo el juez para llegar a la con-clusión de que el acusado era mayor de veintiún años de edad. La declaración de Andrés Méndez Liciaga fué una base para darle valor legal a tal apreciación. La prueba del secretario, como la de un testigo cualquiera, no puede sostenerse que fuera inadmisible. No es necesario estar uno dotado de conocimientos especiales para apreciar la edad aproximada que por su aspecto físico puede tener una persona. Si se tratase de fijar la edad exacta, claro es que a falta de datos más precisos habría que acudirse al conocimiento técnico de personas que por su profesión puedan determinarla y aun así una fijación matemática sería casi imposible. A medida que se entra en años, una persona lleva en su aspecto la edad aproximada que re-presenta y mi testigo con la sola experiencia de los años puede ser un testigo competente para declarar sobre la edad de una persona. En este caso el testigo Méndez Li-ciaga, de 48 años de edad, estaba en condiciones de decla-rar si el acusado era mayor de 21 años, y declaró que por su aspecto el acusado debía tener 25 ó 26 años. Este fué un medio que sirvió al juez para darle un valor legal a su apreciación, la que hizo constar en los autos.
Además, en este caso existe la circunstancia de que al-gunos de los testigos de cargo al señalar al acusado usa-ban la palabra “señor.”
Parece que aun cuando no exista prueba directa en la manifestación de hechos de que el acusado es un varón adulto, pero se halla que al referirse a él se habla de mi “hombre” “trabajador de ferrocarriles” y no se levanta *910cuestión o controversia alguna sobre el particular, no debe revocarse el caso por falta de prueba específica a ese efecto. 11 S. W. 672.
Siguiendo el mismo razonamiento y bajo las circuns-tancias que el acusado en el presente caso era un traba-jador en el ferrocarril como celador de vagones cargados de cañas, tal vez la palabra “señor” en su definición es igual o de más fuerza su aplicación, como indicación o in-dicio para ser apreciado por el juez. En el lenguaje co-rriente el uso del vocablo se aplica a personas mayores de edad. T su raíz viene del latín seniore, abl. de senior; de senex, anciano; de seneo, envejecer; del gr. henos, an-tiguo; del sanser, sanas, viejo. Diccionario de la Lengua Española, Navas y Rodríguez, pág. 1304.
El último señalamiento de error discute la apreciación de la prueba. Pero ésta fué contradictoria y nada encontramos que el juez sentenciador estuviese equivocado o actuara movido por pasión, prejuicio o parcialidad al dirimir el conflicto en contra del acusado.
Por todo lo expuesto debe confirmarse la sentencia ape-lada.